DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 7, 10, 14, 16 — 17 and 19 as being
unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent
No. 4,143,858), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 22 as being unpatentable over Fenech et al
(WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view
of Klug et al (U.S. Patent No. 3,977,160), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 70 as being unpatentable over Fenech et al (WO
2014/164416 Al) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view
of Schroeyers et al (U.S. Patent Application Publication No. 2011/0104487 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase ‘does not include a pressure – sensitive adhesive’ is not disclosed in the original specification, although ‘traditional’ pressure sensitive adhesives are excluded by paragraph 0083.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 70 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘or a blend thereof’ is indefinite as it is a repetition of the phrase ‘the olefinic elastomer resin and polybutene – based resin.’


Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. 	Claims 7, 10, 14, 16 — 17, 19 and 70 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Fenech et al (WO 2014/164416 A1).
With regard to Claim 7, Fenech et al disclose a package (paragraph 0090) comprising a
film comprising a first film layer and a second film layer, the first film layer having a pressure sensitive adhesive ‘16’ (paragraph 0087; Figure 3) that is butyl rubber (paragraph 0079), therefore a  polybutene – based resin; the layer of adhesive is therefore a bonding layer, and the second film layer enables release of the bonding layer, when pressure is applied;
the bonding layer is disposed adjacent the second film layer, because the first film layer is
disposed over the width of the second film layer (paragraph 0087); an opening feature is formed
in the film (paragraph 0090); the pressure sensitive adhesive is disposed on a film ‘12’
(paragraph 0087; Figure 3), which is an outer film layer of the first film layer as shown in Figure
3. The film is coextruded (paragraph 0079). However, the claimed aspect of the film being
‘coextruded ’ is directed to a product — by — process limitation. Therefore, if the product in the
claim is the same as the prior art, the claim is unpatentable even though the prior art product was
made by a different process. MPEP 2113. Fenech et al do not explicitly disclose an inner film
layer that enables release of the bonding layer and the bonding layer disposed between the outer
film layer and a tie layer. However, Fenech et al disclose that the package comprises a film
comprising layers of polyethylene terephthalate and nylon and adhesive (paragraph 0076). It

layer of nylon between two layers of polyethylene terephthalate, and adhesive, as a film
comprising layers of polyethylene terephthalate and nylon and adhesive is disclosed. The outer
film layer would therefore comprise polyethylene terephthalate, and the second film layer would
comprise an inner film layer that is nylon and a tie layer that is the adhesive. Because the first
film layer also comprises pressure sensitive adhesive, an opening that is resealable is disclosed.
Fenech et al also do not disclose that the bonding layer covers an entire upwardly — facing
surface of the inner film layer, because Fenech et al disclose that the film ‘12’ is disposed over a
portion of the width of the second film layer ‘14’ (paragraph 0087). However, because ‘a
portion’ is disclosed, it would have been obvious for one of ordinary skill in the art to provide for a portion that is almost an entire upwardly — facing surface of the inner film layer, for example
99.9%, in the absence of unexpected results. Although the disclosed range of coverage would not
be identical to the claimed range, and would not overlap the claimed range, the coverage would
be sufficiently close to the claimed coverage that one of ordinary skill in the art would have
expected the same properties. There is a prima facie case of obviousness because the coverage
would be sufficiently close to the claimed coverage that one of ordinary skill in the art would
have expected the same properties. MPEP 2144.05. As shown in Figure 3, the opening is formed by a first cut through the film ‘12’ and the bonding layer and a second cut, offset from the first because it is more narrow, through the remainder of the film. A lower portion defined by an inner cut extending through the inner film layer is therefore disclosed, and an upper portion defined by an outer cut extending through the outer film layer and the bonding layer is disclosed. 
With regard to Claim 10, because an opening is disclosed, an opening is disclosed that is
reclosable an infinite number of times.

would therefore be obtained.
With regard to Claim 16, the bonding layer is therefore a thermoplastic.
With regard to Claim 17, a sealant layer is disclosed that is an adhesive that produces a
cold seal (paragraph 00134), therefore sealed to form a package having an interior and a top
wall, the opening feature disposed in the top wall so that the upper portion can be pulled back.
With regard to Claim 19, an upper portion is disclosed comprising shoulder portions, as
shown in Figure 27 (paragraph 00117) and also comprises portions extending longitudinally from ends of the shoulder portions with tear delimiting features at distal ends (tear — limiting ends such as a hook configuration; paragraph 00117).
With regard to Claim 70, the disclosed polybutene – based resin is combined with an olefinic elastomer resin that is natural rubber (paragraph 0079). A bonding layer also consisting of olefinic elastomer resin is therefore disclosed. The bonding layer is alternatively a different resealable adhesive (paragraph 0079). A pressure sensitive adhesive is therefore not included.

10.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al
(WO 2014/164416 A1) in view of Klug et al (U.S. Patent No. 3,977,160).
Fenech et al disclose a package as discussed above. The package is
wrapped around the contents (paragraph 00104 of Fenech et al), which comprises
chocolates (paragraph 00133 of Fenech et al). Fenech et al fail to disclose a
package comprising a tray.
Klug et al teach that it is known in the art for a package of chocolates to comprise a tray,
for the purpose of holding 250 g of chocolates (column 1, lines 12 — 18).

tray in order to hold 250 g of chocolates as taught by Klug et al.

11. 	Claim 71 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and Kim et al (WO 2014/196788 A1; U.S. Patent No. 9,862,784 B2 is used as English translation). 
Fenech et al disclose a package as discussed above. Fenech et al fail to disclose the claimed difference in polar component of surface free energy. However, it would have been obvious for one of ordinary skill in the art to provide for an inner layer comprising nylon 12, as an inner layer comprising nylon is disclosed by Fenech et al. Fenech et al fail to disclose the claimed difference in polar component of surface free energy.
Schmidt et al teach a pressure sensitive adhesive (column 1, lines 61 — 62) comprising
polybutene — 1 (polyolefin comprising 1 — butene; column 2, lines 10 — 25) for the purpose
of obtaining an adhesive that has permanent tackiness (column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polybutene — 1 in order to obtain permanent tackiness as taught by Schmidt et al.
Additionally, Kim et al teach that it is well known in the art to provide for pressure sensitive adhesive comprising polybutene that is unmodified, because additional polar groups have not been incorporated (polybutene having high reactivity has not been preferred for use in pressure sensitive adhesives; column 1, lines 45 — 54). It would have been obvious for one of ordinary skill in the art to provide for a bonding layer that comprises unmodified polybutene in order to provide for a pressure sensitive adhesive that is well known in the art as taught by Kim 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782